Citation Nr: 0110829	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for hearing loss.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a skin condition, variously characterized.

3.  Entitlement to service connection for a psychiatric 
disorder, variously characterized.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
April 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought.

The veteran's claim of entitlement to service connection for 
a skin condition will be addressed in the Remand portion of 
the case.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1995, the 
RO found no new and material evidence to warrant reopening 
the claim of entitlement to service connection for hearing 
loss.

2.  That evidence associated with the claims file subsequent 
to the July 1995 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claims.

3.  Service medical records are silent as to complaints, 
treatment or diagnosis of any psychiatric disorder.

4.  The first record of treatment for a psychiatric disorder 
was nearly 20 years after service, and no competent evidence 
has associated any present mental disorder to military 
service. 


CONCLUSIONS OF LAW

1.  The July 1995 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for hearing loss is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence to reopen the claim for service 
connection for hearing loss has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  A psychiatric disorder, variously characterized, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence (Hearing Loss)

The July 1995 RO decision which, inter alia, determined that 
new and material evidence had not been submitted to warrant 
reopening the claim of entitlement to service connection for 
hearing loss is final.  38 U.S.C.A. § 7103 (West 1991); 
38 C.F.R. § 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The veteran was 
notified as to the evidence necessary to complete his claims.  
It bears emphasis, however, that the VA shall not reopen a 
claim that has been previously disallowed except when new and 
material evidence has been presented.  

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The evidence of record at the time of the July 1995 rating 
determination consisted of the veteran's service medical 
records.  The service medical records contain no complaints 
of symptomatology referable to his hearing acuity, and no 
abnormality was claimed or found on examination for 
separation from service.  Also of record at the time of the 
July 1995 rating were VA examinations conducted in 1989, 
which demonstrated then existing hearing loss but without any 
association of such disability to service.  

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records have been 
submitted pertaining primarily to substance abuse, and mental 
disorders.  

The Board additionally observes that the veteran was 
apparently awarded Social Security benefits around 1995.  
However, given the span of years between military discharge 
and any such award together with the absence of any assertion 
or suggestion that such records are pertinent to hearing 
loss, the Board concludes that there is no reasonable 
possibility that any such records would be beneficial to his 
claims.

The veteran asserts that his hearing loss is related to 
service,  However, the law provides that, with respect to 
questions involving diagnosis or medical causation, credible 
medical evidence is required.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  Thus, the veteran's statements do not 
serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).

When the case was previously decided in July 1995, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability then in existence 
and military service, some 20 years prior thereto.  The 
evidence still fails to competently demonstrate an 
association between the veteran's hearing loss and military 
service.  Based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the prior decision 
remains final.  The veteran does not maintain that missing 
records are available that would substantiate his claims.  
The veteran has been put on notice as to the evidence needed 
to establish his claim.

Psychiatric Disorder

As noted above, effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000, was signed into law.  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) ("VCAA").  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous private medical records 
in the file.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Military records reflect multiple disciplinary actions for 
offenses such as absence from duty, failure to obey lawful 
orders and disrespect to a superior officer.  The veteran was 
discharged with a general discharge for misconduct in April 
1976 with a characterization of discharge reported as "under 
honorable conditions" on his DD-214.  Service medical 
records are silent as to complaints, treatment or diagnoses 
relating to any psychiatric disorder, however. 

Hospital records from August 1989, reflect treatment for 
chemical and substance dependency.  He reported having had a 
long history of cannabis dependency and with a three year 
history of cocaine dependency at that time.  He received an 
irregular discharge from the hospital because of unauthorized 
absence.  He was diagnosed with cannabis dependency, but 
there was no assessment, treatment or diagnoses relating to 
any psychiatric disorder at that time.

The veteran was hospitalized in July 1995 after killing the 
family dog because he thought it was talking to him.  He 
denied substance abuse and was seen for a mental health 
consultation.  Schizophrenia was then diagnosed.  The veteran 
reported that he felt persecuted by the Governor of Texas and 
claimed to be the victim of discrimination in service.  He 
applied for Social Security benefits in 1995, and it was 
reported soon afterwards that benefits were awarded.  
Although such records have not been associated with the 
claims file, there is no suggestion that such records could 
associate the claimed condition to service or otherwise 
contain evidence pertinent to this appeal.

During treatment in 1999, the veteran reported a number of 
legal disputes, including being arrested in 1990 for a 
shooting at the foodstamp office, food stamp fraud and purse 
snatching, but he denied guilt.  A February 1999 psychiatric 
evaluation diagnosed polysubstance dependence (ETOH, THC and 
cocaine) and rule out substance induced psychosis versus 
schizophrenia.  On Axis II, he was diagnosed with antisocial 
personality disorder.  

Service and personnel medical records are silent as to 
complaints, treatment or diagnoses relating to any 
psychiatric conditions.  The first record of any psychiatric 
disorder dates from 1995, nearly 20 years after service, and 
well beyond any period within which entitlement to service 
connection could be established on a presumptive basis.  A 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors as evidence).  Even the recent records present 
only a questionable diagnosis of a mental disorder versus 
sequelae of substance abuse.  Entitlement to service 
connection for post traumatic stress disorder was claimed but 
there is no diagnosis as to that claimed condition.  
Nevertheless, even assuming for the sake of argument, but 
without deciding, that there is medical evidence of a current 
disability for which compensation might be available, the 
records are devoid of any competent evidence associating the 
claimed mental disorders to service.  Accordingly, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a psychiatric disorder, 
variously characterized.

There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service, further development 
or examination is not considered necessary.  The 
preponderance of the evidence is against the veteran's claim.  
As such. there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
hearing loss, the appeal is denied. 

Entitlement to service connection for a psychiatric disorder, 
variously characterized, is denied.


REMAND

The veteran's service medical records show that the veteran 
was seen in January 1975, having a 4 month history of 
generalized flat macular rash over his trunk, arms, and neck.  
He had some occasional itching.  The assessment was tinea 
versicolor.  He was treated with shampoo and special soap.  
The service medical records do not reflect any skin disorder 
on examination for separation from service.  Over the years, 
clinical records demonstrate the presence of skin conditions, 
variously characterized.  For example, in September 1989, 
tinea cruris, inter alia, was diagnosed.  Clinical reports 
from November 1994 reflect the presence of tinea versicolor.  
The Board additionally notes that the veteran was again 
diagnosed with a skin disorder as recently as September 1999.  

The Board is mindful that the veteran's claim for a skin 
disorder has been previously denied on several occasions.  
Nevertheless, a skin disorder was manifested in service, and 
some variety of a skin disorder was manifested thereafter and 
is apparently currently present.  It is unclear as to the 
exact current nature of such condition.  Accordingly, the 
Board would consider it helpful to accord the veteran a skin 
disorders examination for the purpose of determining whether 
there is a nexus between any current skin disorder and 
service.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be given the 
opportunity to submit additional evidence 
in support of his claim of service 
connection for a skin disability 
including the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.

2.  Then, the RO should schedule the 
veteran for a VA dermatologic examination 
to determine the nature and extent of any 
dermatologic disorders found to be 
present.  Any and all studies deemed 
necessary by the examiner should be 
accomplished.  The examiner should review 
the claims file prior to completion of 
the examination report.  If the veteran 
is found to have a dermatologic disorder, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
currently diagnosed dermatologic disorder 
may be attributed to the complaints and 
findings noted during service.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the issue of on appeal.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

